Ben H. Wells, Special J.,
delivered the opinion of the court.
This suit was brought by the state revenue agent in the circuit court of Lafayette county to recover certain balances of municipal taxes claimed to be due by the Bank of Oxford for the years 1890 and 1891 to the city of Oxford. The Bank of Oxford paid municipal taxes in 1890 and 1891 to an amount equal to seventy-five per centum of the state tax. It paid municipal taxes for those years in accordance with the provisions of the act of the legislature of 1890. The effort in this case is to have the act of the legislature of 1890 (pp. 8, 9) declared to be in conflict with section 20, article 12, of the constitution of 1869, and therefore void.
In the case of Adams v. Bank, 75 Miss., 701, this court decided that a similar act of the legislature, passed in 1894, was violative of section 112, constitution of 1890, and was null and void. Counsel for appellant relies upon the opinion in that case, and we are asked to give the views therein expressed a retroactive effect and to declare the act of the legislature of 1890 void under the “equality and uniformity clause” of the constitution of 1869. We adhere to the decision of the court in the case of Adams v. Bank, 75 Miss., 701, believing it to be right upon principle • and authority, but we decline to give it any retroactive effect so as to make the views therein expressed *536apply to actions arising under laws which were passed'prior to the adoption of section 112, constitution of 1890. Prior to the adoption of section 112, constitution of 1890, the “uniformity and equality” clause of the constitution of 1869 had been the subject of repeated judicial interpretation. In a line of decisions beginning with Daily v. Swope, 47 Miss., 367, including Vassar v. George, 47 Miss., 713; Mississippi Mills v. Cook, 56 Miss., 40; Vicksburg Bank v. Worrell, 67 Miss., 47, and other cases, the court had gradually come to a judicial expression of the view that “the subjects of taxation may be classified at the discretion of the legislature, and if all of the same class are taxed alike, there is no violation of the equality and uniformity required by the constitution.”
The conclusion of the court announced in these cases was accepted and uniformly acted upon prior to the adoption of the constitution of 1890. It was with the light of the judicial interpretation announced in these cases before it that the constitutional convention of 1890 adopted section 112, which provides that property shall be assessed for taxes at its true value.
Construing this, in some respects new, section of our organic law, this court, in the case of Adams v. Bank, supra, declared that the act of the legislature of 1894 was void, but where, in matters of statutory construction, rights have been vested in transactions under the law as settled by former decisions of this court, they will not be disturbed by departing from such decisions,- except in case of clear necessity and positive conviction of error, or where the decisions contravene some fundamental rule of public policy.
It may be observed that in the cases of Winona v. Bank, 69 Miss., 663, and Alexander v. Thomas, 70 Miss., 517, the validity of the act in question has been by this court upheld. It follows from the views above that the judgment of the court below must be

Affirmed.